Name: Council Regulation (EEC) No 1354/90 of 14 May 1990 fixing the amount of the production aid for certain varieties of rice sown in the 1990/91 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 134 / 1928 . 5 . 90 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1354 /90 of 14 May 1990 fixing the amount of the production aid for certain varieties of rice sown in the 1990/ 91 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 141 8 / 76 of 21 June 1976 on the common organization of the market in rice 0 ), as last amended by Regulation (EEC) No 1806 / 89 ( 2 ), and in particular Article 8 ( a ) ( 3 ) thereof, Whereas the production aid should be fixed at a level that , while reflecting the smaller return resulting from the lower yields of the varieties in question , will secure development of production in line with actual possibilities for disposal ; Whereas Council Regulation (EEC) No 3878 / 87 of 18 December 1987 on the production aid for certain varieties of rice ( 7 ), as last amended by Regulation (EEC) No 823 / 89 ( 8 ), determines in particular the areas of the Community which may benefit from the aid , HAS ADOPTED THIS REGULATION: Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Article 1 The production aid for certain varieties of rice sown in 1990 / 91 referred to in Article 8a of Regulation (EEC) No 1418 / 76 shall be ECU 250 per hectare for the countries referred to in Annex A to Regulation (EEC) No 3878 / 87 . Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas Council Regulation (EEC) No 1423 / 88 of 24 May 1988 on the granting of aid for certain varieties of rice of the Indica type or profile in Portugal ( 6 ) extended the application of Article 8a of Regulation (EEC) No 1418 / 76 to Portugal ; Whereas the objective of the production aid is to encourage varietal conversion of rice production to certain types of rice for which greater demand exists on the Community market ; whereas the varieties for which demand exists normally have lower crop yields than those of the varieties that are traditionally grown; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 September 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 May 1990 . For the Council The President D. J. O'MALLEY (!) OJ No L 166 , 25. 6 . 1976 , p. 1 . ( 2 ) OJ No L 177 , 24 . 6 . 1989 , p. 1 . ( 3 ) OJ No C 49 , 28, 2 . 1990 , p .- 18 . (&lt;) OJ No C 96 , Ã 7 . 4 . 1990 . ( 5 ) OJ No C 112 , 7 . 5 . 1990 , p . 34 (6 ) OJ No L 131 , 27 . 5 . 1988 , p . 1 . ( 7 ) OJ No L 365 , 24 . 12 . 1987 , p . 3 . ( 8 ) OJ No L 86 , 31 . 3 . 1989 , p . 63 .